Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 9-11 in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the claimed product can be made as the Office has alleged.  This is not found persuasive because the product can be made as disclosed in the prior art discussed below. In addition, as discussed in the previous office action, there would be a serious search and examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oono et al. (US 2007/0298234), hereinafter “Oono.”
	Regarding claim 1-7, Oono teaches polyvinyl alcohol film which is produced by preparing an aqueous polyvinyl alcohol-based resin solution comprising from 10 to 50% by weight of polyvinyl alcohol (see paragraph [0044]), adding a plasticizer such as glycerin, diglycerin, triglycerin, ethylene glycol, or triethylene glycol and/or a nonionic, anionic, or cationic surfactant (see paragraph [0044]); wherein the temperature condition for dissolving the resin is preferably from 50 to 200oC., further preferably from 100 to 150oC . and the time for dissolving the resin is preferably from 1 to 20 hours (see paragraph [0046]); then, the resulting aqueous polyvinyl alcohol-based resin solution is subjected to a defoaming treatment like defoaming by means of a multi-screw extruder (see paragraph [0047]). The defoaming treatment by means of a multi-screw extruder is carried out with feeding the aqueous polyvinyl alcohol-based resin solution into the multi-screw extruder under conditions of a resin temperature at the bent part of preferably 100 to 200oC., further preferably 110 to 150oC. and an extruder head resin pressure of preferably 2 to 100 kg/cm2 (equivalent to 0.2 MPa to 9.8 MPa), further preferably 5 to 70 kg/cm2 (equivalent to 0.5 MPa to 6.9 MPa) (see paragraph [0048]). After the defoaming treatment, the aqueous polyvinyl alcohol-based resin solution is subjected to casting, and  a film is formed (see paragraph [0049]), wherein the film has a thickness from 30 to 100                         
                            µ
                        
                    m, more preferably from 40 to 90 µm, particularly preferably 30 to 70 µm (see paragraph 0036]). In Example 1, Oono teaches a polyvinyl alcohol film which is prepared as follows: in a 200 L tank were placed 40 kg of a polyvinyl alcohol-based resin having a weight-average molecular weight of 142,000 and a saponification degree of 99.8% by mol, 100 kg of water, 4.2 kg of glycerin as a plasticizer (which is equivalent to 10.5 parts of glycerin based on 100 parts of polyvinyl alcohol resin, and 42 g (or 0.042 kg) of polyoxyethylene-dodecylamine (i.e., a surfactant having a polyoxyalkylene structure; which is equivalent to 0.105 parts of surfactant based on 100 parts of polyvinyl alcohol resin) as a releasing agent and the whole was heated to 150oC. under stirring to obtain a homogeneously dissolved aqueous polyvinyl alcohol-based resin solution having a resin concentration of 25%.  Then, after the resulting aqueous polyvinyl alcohol-based resin solution was fed to a twin-screw extruder and subjected to defoaming, the solution was cast from a T-type slit die onto a drum roll to form a film (see paragraph [0110]). Even though Oono does not explicitly recite the 50 dark defects or less per 5 cm x 5 cm when an evaluation of the water-soluble film for dark defects is performed in the manner as those recited in claim 1, it would be inherent for the polyvinyl alcohol film of Oono to exhibit the same properties because the same polyvinyl alcohol comprising the same plasticizer and surfactant whose proportions are within those recited, and having the same thickness have been utilized, and also the same process of making the polyvinyl alcohol film have been performed.  “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.



Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiura et al. (WO 2017/043508), hereinafter “Hiura.” Please note that US 2018/0251613 (already cited in IDS dated 11/03/2020), the English equivalent, will be used for citation purposes.
	Regarding claim 1-7 and 9-11, Hiura teaches a water-soluble film which has excellent mechanical properties (higher tensile strength and higher tensile elongation) and can be formed into an excellent package which is free from deterioration of the tension of the 
water-soluble film over time even if containing liquid such as a liquid detergent packaged therein, wherein the water-soluble film includes a polyvinyl alcohol (PVA) resin; and  a plasticizer, preferably sorbitol and glycerin, which is present in a proportion of at least 25 parts by weight based on 100 parts by weight of the polyvinyl alcohol resin (see abstract; paragraphs [0060] and [0063]). The water-soluble film further contains a surfactant like polyoxyethylene nonyl phenyl ether (a surfactant having a polyoxyalkylene structure) in an amount of 0.01 to 3 parts by weight based on 100 parts by weight of the PVA resin (see paragraphs [0071], [0079] and [0080]). The thickness of the water-soluble film is preferably 10 to 120 µm, more preferably 15 to 110 µm, particularly preferably 20 to 100 µm (see paragraph [0098]). In Example 1, Hiura teaches a polyvinyl alcohol film prepared by mixing 100 parts of carboxyl-modified PVA as the PVA resin, 20 parts of sorbitol and 20 parts of glycerin as the plasticizers, 8 parts of starch as a filler, 2 parts of a polyoxyalkylene alkyl ether phosphate monoethanolamine salt as the surfactant  and water for dispersing the starch and dissolving the other ingredients in water, degassing, flow-casting and drying at 105oC, thus forming PVA film having a thickness of 94 µm (see paragraphs [0151]-[0152]).  Hiura also teaches a chemical agent package which includes a package bag formed from the water-soluble film, and a liquid detergent contained in the package bag (see paragraph 0138]).  Even though Hiura does not explicitly recite the 50 dark defects or less per 5 cm x 5 cm when an evaluation of the water-soluble film for dark defects is performed in the manner as those recited in claim 1, it would be inherent for the polyvinyl alcohol film of Hiura to exhibit the same properties because the same polyvinyl alcohol comprising the same plasticizers and surfactant whose proportions are within those recited, and having the same thickness have been utilized.  “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oono as applied to claims 1-7 above, and further in view of Hiura.
	Regarding claims 9-11, Oono teaches the features as discussed above. Oono, however, fails to disclose a chemical agent comprising a package bag formed from the water-soluble film of claim 1 as recited in claim 9, wherein the chemical agent is a detergent as recited in claim 10, and wherein the detergent is a liquid detergent as recited in claim 11. 
	Hiura teaches the features as discussed above. In particular, Hiura teaches a chemical agent package which includes a package bag formed from a water-soluble film, and a liquid detergent contained in the package bag (see paragraph 0138]), wherein the water-soluble film is formed from a polyvinyl alcohol film comprising glycerin as a plasticizer, and polyoxyalkylene alkyl ether phosphate monoethanolamine salt as the surfactant, and the PVA film has a thickness of 94 µm (see paragraphs [0151]-[0152]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the water-soluble film of Oono as a chemical agent package for packaging a liquid detergent because it is known from Hiura to use a similar PVA water-soluble film comprising similar plasticizer and surfactant having overlapping proportions, and also having overlapping thicknesses, as a chemical agent package for a liquid detergent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761